TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00136-CV



                                  Terry R. Streuer, Appellant

                                                v.

  Countrywide Home Loans Inc.; BAC Homeloans Servicing; Mortgage Electronic Reg.;
   Shelley Douglas; Stephen C. Porter; Christine Flores; PSZ Financial LLC, Appellees


    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
      NO. C2011-0269-B, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Terry R. Streuer appeals from a summary judgment dismissing his claims against

appellees Countrywide Home Loans Inc., BAC Homeloans Servicing, Mortgage Electronic Reg.,

Shelley Douglas, Stephen C. Porter, Christine Flores, and PSZ Financial LLC. After Streuer failed

to file his appellant’s brief by a Court-imposed deadline of June 18, 2012, the clerk of this Court

wrote him advising that his brief was overdue and that if he did not file his brief or otherwise

respond by July 20, 2012, his appeal would be subject to dismissal for want of prosecution. The

July 20 deadline has passed, and Streuer has made no response. Accordingly, we dismiss this appeal

for want of prosecution. See Tex. R. App. P. 38.8(a); 42.3(b).
                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Henson

Dismissed for Want of Prosecution

Filed: August 17, 2012




                                                2